Matter of Delgado v Vega (2019 NY Slip Op 03161)





Matter of Delgado v Vega


2019 NY Slip Op 03161


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


42 CAF 18-01126

[*1]IN THE MATTER OF IVAN DELGADO, PETITIONER-RESPONDENT,
vVANESSA VEGA, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR RESPONDENT-APPELLANT.
MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR PETITIONER-RESPONDENT.
TANYA J. CONLEY, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Monroe County (Joseph G. Nesser, J.), entered April 30, 2018 in a proceeding pursuant to Family Court Act article 6. The order denied the motion of respondent for leave to renew her application to vacate an order entered upon her default. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Delgado v Vega ([appeal No. 1] — AD3d — [Apr. 26, 2019] [4th Dept 2019]).
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court